Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is entered into as of January
    , 2013 by and between Quantum Fuel Systems Technologies Worldwide, Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
on the one hand, and each Person set forth on the signature page hereto as a
“Purchaser” hereunder (each a “Purchaser” and collectively the “Purchasers”), on
the other hand.

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company in a PIPE Transaction as set forth herein;

NOW THEREFORE, in consideration of the foregoing premise and the covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
agree as follows:

1. Incorporation by Reference; Definitions.

 

(a)

Incorporation. This Agreement incorporates by reference, as if set forth herein
in its entirety and including without limitation all terms, conditions and
provisions set forth therein, the PipeFund Services Organization Standard
Transaction Document labeled GTC 8-11 (General Terms and Conditions) available
and accessible at www.pipefund.com (“PST Document GTC”); provided, however, that
to the extent any of the terms, conditions or provisions of this Agreement
(without such incorporation) contradict or conflict with the terms, conditions
or provisions of PST Document GTC, this Agreement shall control.

 

(b)

Defined Terms. Each initially capitalized term used but not defined in this
Agreement (including PST Document GTC as incorporated herein pursuant to the
preceding Section), and each initially capitalized term used but not defined in
any other Transaction Document, shall have the meaning ascribed thereto in the
PipeFund Services Organization Standard Transaction Document labeled DEF 8-11
(Definitions) available and accessible at www.pipefund.com. In addition:

“Eligible Market” shall include the OTC Bulletin Board.

“Recent Reports” shall include the Company’s most recent definitive proxy
statement.

2. Securities. The Company agrees to issue and sell, and each Purchaser agrees
to purchase, severally and not jointly, in consideration for payment by such
Purchaser of its Subscription Amount indicated on such Purchaser’s signature
page hereto, upon the terms and conditions contained in this Agreement, the
following Securities:

 

(a)

Notes. An OID Bridge Note Due December 31, 2013 of the Company, in the form
attached hereto as Exhibit A, with an aggregate original principal amount equal
to 120% of such Purchaser’s Subscription Amount (and an aggregate original
principal amount equal to $1,800,000 under all the Notes).

 

1



--------------------------------------------------------------------------------

(b)

Warrants. A 5 1/2-year Warrant, in the form attached hereto as Exhibit B, to
purchase such number of Warrant Shares as is equal to such Purchaser’s
Subscription Amount divided by $1.00, having an initial exercise price equal to
$1.00 (with an aggregate number of Warrant Shares under all Warrants equal to
1,500,000 shares).

 

(c)

Additional Warrants. An additional 5 1/2-year Warrant (“Additional Warrant”), in
the form attached hereto as Exhibit B, to purchase such number of Warrant Shares
as is equal to one-third ( 1/3) of the number of Warrant Shares underlying such
Purchaser’s Warrant issued under Section 2(b) above (with an aggregate number of
Warrant Shares under all Additional Warrants equal to 500,000 shares), provided
that (i) such Additional Warrants shall be issued only if any Notes remain
outstanding on July 2, 2013, (ii) the Exercise Period (as defined in the
Additional Warrants) shall commence on January 2, 2014 and terminate on
January 2, 2019, and (iii) the Exercise Price under the Additional Warrants
shall be the greater of (A) $0.01 above the consolidated closing bid price of
the Common Stock on the Principal Market on July 1, 2013, and (B) the Floor
Price (as defined in the Warrants). No additional consideration shall be payable
by the Purchasers in connection with the Additional Warrants, and the Additional
Warrants shall be issued and dated as of July 2, 2013 and be executed and
delivered to the Purchasers on or before July 9, 2013.

3. Purchase Price; Form of Payment; Closing. The aggregate Subscription Amount
for the Notes and Warrants to be purchased by the Purchasers hereunder shall be
$1,500,000 (which shall also constitute the consideration for the Additional
Warrants if such Additional Warrants are issued pursuant to the terms hereof).
At Closing, each Purchaser shall pay such Purchaser’s Subscription Amount by
wire transfer in immediately available funds to the Company. There shall not be
any Escrow Agreement for the Transactions nor any Funds Escrow Agent or
Documents Escrow Agent, provided that the original Notes and Warrants shall be
delivered to Peter J. Weisman, P.C., counsel to Gemini Master Fund, Ltd.
(“Gemini”), to be held in escrow pending the Company’s receipt of each
respective Purchaser’s wire transfer. The Legal Opinion deliverable pursuant to
Section 2.3(a)(viii)(B) of PST Documents GTC may be issued and delivered by
inside counsel to the Company instead of independent counsel.

4. Expenses. The Company shall pay a non-refundable, non-accountable sum equal
to $25,000 as and for the legal fees incurred by the Purchasers in connection
with the negotiation, preparation and execution of the Transaction Documents,
which amount has already been paid. Gemini shall be responsible for all PipeFund
expenses.

5. Company Address for Notices:

Quantum Fuel Systems Technologies Worldwide, Inc.

25242 Arctic Ocean Drive

Lake Forest, California 92630

Attn: CFO

Facsimile: 949-399-4567

Email: btimon@qtww.com

6. Modifications and Additional Terms.

 

(a)

Piggy-Back Registration Rights Only. Sections 6.1 through 6.3 of PST Document
GTC are hereby deleted such that the Purchasers shall not have the registration
rights set forth therein, but shall have the piggy-back registration rights with
respect to the Warrant Shares

 

2



--------------------------------------------------------------------------------

 

(including the Warrant Shares underlying the Additional Warrants) as set forth
in Section 6.4 thereof

 

(b)

Subsidiaries. The Company represents and warrants that, other than Schneider
Power Inc., a wholly-owned subsidiary of the Company (“Schneider”) and SPI
Providence Bay Inc. and Zephyr Farms Limited, each a wholly-owned subsidiary of
Schneider, it has no direct or indirect Subsidiaries which possess any
significant amount of assets or engage in any significant operations, and the
Company does not intend to transfer any material amount of assets to any of such
other Subsidiaries (except as set forth below). Without limiting the foregoing
(a) the Company represents and warrants that (i) Quantum Solar Energy, Inc., a
Nevada corporation, is currently inactive and possesses no assets, and
(ii) Schneider, together with its direct and indirect subsidiaries,
predominantly engages in the business of owning, developing and operating wind
farms and all of its assets are related thereto, and (b) the Company shall not
transfer to Schneider (or any of its direct or indirect subsidiaries) any assets
other than up to a maximum amount of $50,000 in cash in the aggregate in any
month as may be necessary for Schneider and its subsidiaries to meet its current
expenses. In the event that the Company acquires or establishes any new
Subsidiaries at any time that any Notes are outstanding, the Company shall
promptly cause each such Subsidiary to execute and deliver to the Purchasers a
guaranty in form and substance reasonably acceptable to the Purchasers, whereby
such Subsidiary guarantees all the Company’s obligations under the Notes and
other Transaction Documents.

 

(c)

No Liquidated Damages. Purchasers acknowledge and agree that notwithstanding
anything contained in the PST Document GTC to the contrary under no circumstance
whatsoever shall the Company be obligated or required to pay to Purchasers any
Liquidated Damages. Accordingly, the Parties agree that:

 

  (i)

The last sentence of Section 4.7(a) (Public Information) of PST Document GTC is
hereby deleted. Such Section 4.7(a) shall be further amended to insert the words
“use its best efforts to” between the words “shall” and “timely” in the first
sentence thereof.

 

  (ii)

Section 4.15(c) is deleted in its entirety.

 

  (iii)

The first sentence of Section 5.2(d) (Failure to Deliver Shares) of PST Document
GTC is hereby deleted.

 

  (iv)

The last two sentences of Section 5.5 are deleted.

 

  (v)

The last sentence of Section 6.6 (Listing) of PST Document GTC is hereby
deleted.

 

  (vi)

In the second sentence of Section 7.17(a) (Remedies) of PST Document GTC, the
clause “Liquidated Damages and” shall be deleted and the following proviso shall
be added to the end of such sentence: “provided, however, that to the extent any
Purchaser is entitled and elects to receive Liquidated Damages as a remedy for
any breach of any Transaction Document, such Liquidated Damages shall be such
Purchaser’s sole remedy for such breach.”

 

  (vii)

The third sentence of Section 7.17(c) (Liquidated Damages Payments) of PST

 

3



--------------------------------------------------------------------------------

 

Document GTC is hereby deleted.

 

(d)

Stock Splits. Section 4.14 of PST Document GTC is hereby deleted.

 

(e)

Additional Modifications to PST Document GST

 

  (i)

Section 2.3(a)(viii)(E) is amended by (i) deleting the requirement to provide a
certificate of good standing in each jurisdiction in which the Company is
qualified to do business and (ii) by replacing “10 Business Days” with “21
Business Days.”

 

  (ii)

Section 3.1(c) is amended to read “Except as set forth in the Disclosure
Schedule…”

 

  (iii)

Section 3.4. All references in Section 3.4 to the word “Subsidiary” or
“Subsidiaries” are changed to “Significant Subsidiary” or “Significant
Subsidiary,” as applicable.

 

  (iv)

The third sentence in Section 3.4(f) is revised to read as follows:

“The Company’s Recent Reports disclose (i) all outstanding options, warrants,
calls, scrip, securities, rights and obligations convertible into or exercisable
or exchangeable for, or giving any Person any right to subscribe for or acquire
from the Company, directly or indirectly, any shares of capital stock of the
Company, and (ii) all contracts, commitments, understandings or arrangements by
which the Company or any Subsidiary is or may become bound to directly or
indirectly issue additional shares of capital stock of the Company.”

 

  (v)

Subpart (D) of Section 3.4(j)(iv) is revised to read as follows:

“(D) made capital expenditures in any material amount, individually or in the
aggregate, not contemplated in the Company’s Recent Reports.”

 

  (vi)

The second sentence of Section 3.4(q) is amended by adding “that is material to
the Company’s or the Significant Subsidiaries respective businesses” after the
word “assets” and before the word “is.”

 

  (vii)

Clause (ii) of Section 3.4(t) is revised by adding “or accrued” after the first
parenthetical.

 

  (viii)

Section 3.4(u) is amended by adding “to the Company’s knowledge” after the word
“and” and before the word “none” in the fifth line.

 

  (ix)

The first two sentence of Section 3.4(v) are deleted.

 

  (x)

Section 3.4(y) is amended by adding the words “or policies” after the word
“authorization” in each instance it appears.

 

  (xi)

Section 3.4(cc) is hereby amended and restated in its entirety as follows:

“(cc) Integration. None of the Company, any Affiliate of the Company, or, to the
Company’s knowledge, any Person acting on behalf of the Company or any such
Affiliate, has directly or indirectly offered or sold any security or solicited
any offers

 

4



--------------------------------------------------------------------------------

to buy any security under circumstances that would cause the Offering of the
Securities to be integrated with any prior or current offerings of securities by
the Company for purposes of the Securities Act (including any interpretations
thereof by the Commission) or any applicable stockholder approval requirements
under the rules or regulations of the Principal Market such that the Offering
would not be exempt from registration under the Securities Act or would require
stockholder approval under the rules of regulations of the Principal Market as
currently in effect.

 

  (xii)

Section 3.4(gg) is amended by adding “or has accrued a liability for the amount
of any unpaid fees” after the word “lawyers” at the end of the first sentence.

 

  (xiii)

Section 3.4(ii) is amended by replacing “Form S-1 or Form F-1” with “Form S-3 or
Form F-3.”

 

  (xiv)

Clause (b) of Section 4.2(b) is amended and restated in its entirety as follows:

“, or (b) if, as a result of such integration, Stockholder Approval would be
required.”

 

  (xv)

Section 4.7(a) is amended by adding the words “use its best efforts” after the
word “shall” where it first appears.

 

  (xvi)

The last line of Section 4.13 is amended by adding the words “in any material
respect” after the words “Transaction Documents.”

 

  (xvii)

In Section 5.1, the second sentence shall be amended and restated as follows:

“In connection with any transfer of Securities of Underlying Shares other than
(a) pursuant to an effective Registration Statement or Rule 144(b)(1), (b) to
the Company or to an affiliate of the Purchaser (that does not constitute a
change in beneficial ownership), or (c) in connection with a pledge as
contemplated in Section 5.3 below, the Company may require the transferor
thereof to provide the Company with a legal opinion, in form and substance
reasonably acceptable to the Company, to the effect that such transfer does not
require registration of such transferred securities under the Securities Act.”

 

  (xviii)

In Section 5.2(a), “Rule 144” is replaced with “Rule 144(b)(1),” and in
Section 5.2(b), legend removal is subject to the Holder not being an Affiliate,
and any opinion of counsel required before completion of the one year holding
period under Rule 144 may require the Holder to represent to the Company in
writing that it will sell such shares only in compliance with Rule 144 or
Section 4(1) of the Securities Act if such shares are not registered for resale
under the Securities Act.”

 

  (xix)

The last sentence of Section 5.4 is amended and restated as follows:

“The Company acknowledges that under Rule 144 as currently in effect that, for
purposes of determining the holding period under Rule 144 for any Underlying
Shares issued upon conversion, exercise or exchange of any Securities, the
holding period of such Underlying Shares may be tacked to the holding period of
the Securities so converted, exchanged or exercised, so long as such Underlying
Shares

 

5



--------------------------------------------------------------------------------

are or were acquired from the Company solely in exchange for such Securities.”

 

  (xx)

Section 6.4 is amended by adding a new sentence to the end of such sentence that
read as follows:

“Notwithstanding anything contained in this Section 6.4 to the contrary,
Purchasers acknowledge and agree that the registration rights set forth herein
shall not apply to any offerings effectuated through a takedown from the
Company’s existing shelf registration statement.”

 

  (xxi)

Section 6.6 is hereby amended by limiting the Company’s obligations set forth in
this Section to using best efforts to the extent such limitation is necessary in
order to avoid derivative liability accounting for the Warrants.”

 

  (xxii)

For the sake of clarity, the Parties acknowledge and agree that under no
circumstances is the Company obligated to pay Purchasers any Liquidated Damages.
Accordingly, Section 7.17 is amended by replacing “24%” with “0%.”

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first written above, the Parties hereto have
duly executed, or caused their authorized officers to duly execute, this
Agreement.

COMPANY:

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

 

By:

 

/s/ Bradley Timon

Name:

 

Bradley Timon

Title:

 

Chief Financial Officer

[Purchaser Signature Page(s) Follow]

[Company Signature Page]



--------------------------------------------------------------------------------

PURCHASERS:

1. Signature:

GEMINI MASTER FUND, LTD.

By: GEMINI STRATEGIES LLC, INC., as

investment manager

 

 

By:

 

/s/ Steven Winters

 

Name:

 

Steven Winters

 

Title:

 

President

2. Subscription Amount:

$1,100,000

3. Maximum Ownership Percentage:

9.9%

 

4. Address for Notices:

     

With a copy to, if any:

c/o Gemini Strategies LLC, Inc.

619 South Vulcan, Suite 203

Encinitas, CA 92024

Attn: Steven Winters

Fax: (760) 697-1119

Email: steve@geministrategies.com

  

Peter J. Weisman, P.C.

2 Rector St., 3rd Floor

New York, NY 10006

Email: pweisman@pweisman.com

 

[Purchaser Signature Page]



--------------------------------------------------------------------------------

1. Signature:

BRIO CAPITAL MASTER FUND, LTD.

 

 

By:

 

/s/ Shaye Hirsch

 

Name:

 

Shaye Hirsch

 

Title:

 

Director

5. Subscription Amount:

$400,000

6. Maximum Ownership Percentage:

9.9%

 

7. Address for Notices:

     

With a copy to, if any:

c/o Brio Capital Management, LLC

100 Merrick Road, Suite 401W

Rockville Center, NY 11570

Attn: Shaye Hirsh

Fax: (646) 390-2158

Email: shaye@briocapital.com

  

Peter J. Weisman, P.C.

2 Rector St., 3rd Floor

New York, NY 10006

Email: pweisman@pweisman.com

 

[Purchaser Signature Page]



--------------------------------------------------------------------------------

 

C-1